Title: To George Washington from Brigadier General Samuel Holden Parsons, 2 September 1778
From: Parsons, Samuel Holden
To: Washington, George


          
            [White Plains] Sepr 2d 1778
          
          Q. 1. What or whither any Operations can be undertaken with Probability of Success?
          
          2d Shall any Part of this Army move Eastward?
          3. Can any Attempts be made on the Posts at New York with a Probability of Success?
          An. The Number & Strength of the Enemy. The Situation of Genl Sullivan’s Army
            the Probable Intention of the Enemy in my Opinion ought to be known with greater
            Certainty before a Judgment can be given on the Subject. the Number of the Enemy’s
            Troops at or near New York or at Rhode-Island: the Strength of their posts, &
            Works ought to be known with more certainty than appears in the State your Excellency
            gave Us before I can form an Opinion whither we can Attack them with a Probability of
            Success—The Strength of the Enemy at Rhode Island and the Condition of Genl Sullivan’s
            Army before I can determine the Propriety of Moving Eastward with any part of our
            Force.
          My General Idea of carrying on the War, is not to seperate our Force in any
            considerable Degree, or to follow the Enemy’s Motions (leaving them in Possession of any
            Post of Importance) when our United Force will reduce it—if therefore our Force is now
            or may soon be able to reduce the Posts at & near New York I am of Opinion it
            ought to be attempted, without so dividing our Strength by detaching any great Part
            Eastward, as to prevent our Attempts on those Posts—I am the rather induc’d to this
            Opinion from a Beleif that the Depreciation of our Currancy, the State of our Finances,
            the Discontent & Anarchy of the Country, the general, just & increasing
            Complaints of the Army aford very little Hope of bringing so respectable a Force into
            the Field the next, as in the Present Year: and we have no Reason to beleive Great
            Britain will be in a worse State at any future Time—but if there’s no Prospect of acting
            offensively, I am of Opinion we ought to send about 6000 or 7000 Men Eastward to join
            the Army under General Sullivan to Oppose the Progress of the Enemy there the Remainder
            about 5000 or 6000 will be sufficient to maintain the Passes of the Highlands.
          The Commissary ought to send forward Flower & form a Magazine at or near
            Norwich as soon as possible, most of it may be sent from Norwalk by Water I think
            there’s very little Danger.
          
            Saml H. Parsons
          
        